DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 and 4-11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by DENG et al. (US 2017/0301958).
Regarding claim 1,
	DENG teaches a method of making a lithium battery using multiple stages of atmospheric plasma spraying abstract. The method includes sequentially depositing a current collector, cathode, separator, and anode [0009]-[0010]. The deposition can occur onto a substrate that is incorporated into the battery (a cell component). Accordingly, each layer can be considered to be coated onto the surface of a lithium-ion electrochemical cell component. The separators deposited can be metal oxides [0014] such as alumina (aluminum oxide) and silica (silicon oxide) [0020]. The anode material can also be SiOx [0013] (a metal oxide). 
Regarding claim 4,
Fig. 2 that the deposition of sequential layers is coextensive with the underlying layer (the coating covers 100% of the surface). In addition, the deposition can occur onto a substrate material 10 which is less than 100% as shown in Fig. 1.
Regarding claim 5,
	As described above, the separators and anode material can be metal oxide such as silica.
Regarding claim 6,
	As described above, each layer is coextensive with the underlying layer. Accordingly, when forming multiple electrochemical cells on a continuous substrate, each coating layer is considered to be a repeating pattern, see fig. 2.
Regarding claim 7,
	As described above, the anode layer is deposited on to separator (cell component) and can be SiOx (silicon oxide) which is a metal oxide. The separator is porous abstract. The additional coating layer provides additional thickness and dimensional support.
Regarding claim 8,
	The same deposition technique depositing a metal oxide layer will similarly not appreciably reduce porosity of the separator.
Regarding claims 9-10,
	As described above, the current collector layer can be the cell component. Any coating material deposited will increase electrical resistivity, because the extra material applied is not a perfect conductor. Similarly, any material can “insulate” 5 volts. Although the resistivity of the material will determine how close the current gets to zero 
Regarding claim 11,
	DENG teaches forming a full lithium ion cell [0044].
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to 
Claims 2 and 3 are rejected under 35 U.S.C. 103 as being unpatentable over DENG et al. (US 2017/0301958).
Regarding claims 2 and 3,
	DENG teaches the thickness of the separator can be up to about 200µm [0007], the thickness of the cathode can be up to 100µm [0033], and the thickness of the current collector can be 5-25µm [0007]. The reference does not teach the coating (deposited on a surface of a lithium-ion electrochemical cell component) having a thickness of “about 10nm to about 10µm” or “about 70nm to about 800nm”. However, the language “up to” indicates that thinner layers can be deposited and makes the range “up to about 100µm” and “up to about 200µm” overlap the claimed range. The overlapping ranges are considered prima facie obvious, MPEP 2144.05.I. 
In addition, changing the thickness of the layers in DENG is considered to be a change in the size of the electrochemical cell made by the process. In this instance, making layers thicker makes the battery bigger, heavier and more expensive (use more material) but also increases capacity. In the alternative, making layers thinner makes the battery smaller, lighter, and cheaper, but lowers the total capacity. At the time of filing the invention it would have been prima facie obvious to one of ordinary skill in the art to reduce the thickness of the layers deposited in DENG as a change of size, MPEP 2144.04.IV.A.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
AYA (US 2020/0020925) and STAROSTINE (US 2014/0138802)
	AYA teaches including a coating layer of inorganic oxide onto an electrode or separator to prevent short circuits [0006]. At the time of filing the invention it would have been prima facie obvious to one of ordinary skill in the art to incorporate the layer of inorganic oxide of AYA into the electrochemical cell of DENG to prevent short circuits. The AYA reference does not teach applying the inorganic oxides by atmospheric plasma deposition. However, SATOSTINE teaches that inorganic oxides can be deposited by atmospheric plasma deposition [0032]. At the time of filing the invention it would have been prima facie obvious to one of ordinary skill in the art to deposit the inorganic oxides of AYA by atmospheric plasma deposition as a simple substitution of known methods to make a thin film of inorganic oxide. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AUSTIN MURATA whose telephone number is (571)270-5596. The examiner can normally be reached M-F 8:30-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MICHAEL CLEVELAND can be reached on 5712721418. The fax phone 
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AUSTIN MURATA/Primary Examiner, Art Unit 1712